Exhibit 10.1
[maxim.jpg]



June 9, 2014


Mr. Billy Meadow President
MV Portfolios, Inc.
I 0752 Deerwood Park, Suite 100
Jacksonville, FL 32256


Dear Mr. Meadow:


We are pleased that MV Portfolios, Inc. ("MV" or the "Company") has decided to
retain Maxim Group LLC ("Maxim") to provide general financial advisory and
investment banking services to the Company as set forth herein. This letter
agreement ("Agreement'') will confirm Maxim's acceptance of such retention and
set forth the terms of our engagement.


1.  Retention.  The Company hereby retains Maxim as its non-exclusive financial
advisor and investment banker to provide general financial advisory and
investment banking services, and Maxim accepts such retention on the terms and
conditions set forth in this Agreement. In connection with this Agreement, Maxim
may provide certain or all of the following services (collectively referred to
as the "Advisory  Services"):


(a)  provide a valuation analysis of the Company including:
I.  Comparable company analysis;
II.  Precedent transaction analysis;


(b)  assist management of the Company and advise the Company with respect to its
strategic planning process and business plans including an analysis of markets,
positioning, financial models, organizational structure, potential strategic
alliances and capital requirements;


(c)  advise the Company on matters relating to its capitalization including a
potential up-li sting;


(d)  advise the Company in connection with, and assist the Company in
consummating, a private placement or public offering of its securities (the
exact terms and conditions regardin g such a contemplated assignment shall be
memorialized under a separate agreement) , including but not necessarily in
connection with or in anticipation of its uplisting;


(e)  advise the Company in connection with, and assist the Company in obtaining,
a bridge financing (the exact terms and conditions regarding such a
contemplated  assignment shall be memorialized under a separate agreement), if
required , prior to any private placement or public  offering of its securities;


(f)  assist management of the Company with the preparation of the Company's
marketing materials and investor presentations;


(g)  assist the Company with strategic introductions;


(h)  work closely with the Company's management team to develop a set of long
and short-term goals with special focus on enhancing corporate and shareholder
value.  This will include assisting the Company in determining key business
actions, including assistance with strategic partnership discussions and review
of financing requirement s, intended to help enhance shareholder value and
exposure to the investment community;


(i)  advise the Company on potential financing alternatives and merger and
acquisition criteria and activity, including facilitation and negotiation of any
financial or structural aspects of such alternatives; and

 
-1-

--------------------------------------------------------------------------------

 
 
(j)  provide such other financial advisory and investment banking services upon
which the parties may mutually agree.


It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover , it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim's tasks may not be limited to those enumerated in this
paragraph.


2.  Information. In connection with Maxim's activities hereunder, the Company
will cooperate with Maxim and furnish Maxim upon request with all information
regarding the business, operations, properties, financial condition, management
and prospects of the Company (all such information so furnished being the
"Information") which Maxim deems appropriate and will provide Maxim with access
to the Company's officers, directors, employees, independent accountants and
legal counsel. The Company represents and warrants to Maxim that all Information
made available to Maxim hereunder will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are or will
be made. The Company further represents and warrants that any projections and
other forward-looking information provided by it to Maxim will have been
prepared in good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. The Company recognizes
and confirms that Maxim: (i) will use and rely primarily on the Information and
on information available from genera lly recogni zed public sources in
performing the services contemplated by this Agreement without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company. Any advice
rendered by Maxim pursuant to this Agreement may not be disclosed publicly
without Maxim's prior written consent. Maxim hereby acknowledges that certain of
the Information received by Maxim may be confidential and/or proprietary,
including Information with respect  to the Company's technologies, products,
business plans, marketing, and other Information which must be maintained by
Maxim as confidential. Maxim agrees that it will not disclose such confidential
and/or proprietary Information to any other companies in the industry in which
the Company is involved.


3.  Compensation. As consideration for Maxim's services pursuant to this
Agreement , Maxim shall be entitled to receive, and the Company agrees to pay
Maxim, the following compensation:


(a)  The Company shall pay to Maxim a non-refundable monthly fee of $5,000 (USO)
for the term of this Agreement; however in no event shall the Company pay fewer
than six (6) monthly fee payments to Maxim. The monthly fee payments are payable
at the beginning of each month upon execution of this Agreement until the
termination of the Agreement (subject to the minimum six month time period
detailed in the preceding sentence). The monthly fee payments shall be payable
by wire or other immediately available funds. The fees appea1ing in Exhibit B
(hereto, the "Fee Schedule") shall be earned by and paid to Maxim by the Company
in connection with any Financings or Transactions (as such terms are defined
hereafter) undertaken by the Company, the terms of which will be will be
mutually agreed upon under separate advisory, placement agency and/or
underwriting agreements. The fees enumerated in Exhibit B are separate and apart
from the monthly fee payments enumerated earlier in this paragraph.


(b)  The Company will also issue to Maxim or its designees one million shares of
the Company's Common Stock ("Common Stock"), based on a post-split (with
California Gold Corp.) projection of fully diluted outstanding shares of 33.4
million of the surviving entity.. The shares of Common Stock will have unlimited
piggyback registration rights and the same rights afforded other holders of the
Company 's Common Stock.


 
-2-

--------------------------------------------------------------------------------

 
 
(c)  The Company and Maxim acknowledge and agree that , in the course of
performing services hereunder, Maxim may communicate with (as the Company's
advisor) or introduce the Company to third parties who may be interested in
providing financing to the Company (a "Financing") or in entering into a
transaction with the Company, including, without limitation, a merger,
acquisition or sale of stock or assets (in which the Company may be the
acquiring or the acquired entity), joint venture, strategic alliance or other
similar transaction (any such transaction, a "Transaction"). The Company agrees
that if during the term of this Agreement or within twelve (12) months from the
effective date of the termination of this Agreement either the Company or any
party to whom the Company was introduced by Maxim or who was contacted by Maxim
on behalf of the Company in connection with its services for the Company
hereunder proposes a Financing or any Transaction  involving the Company, then ,
if any such Financing or Transaction is consummated, the Company shall pay to
Maxim fees in accordance with the Fee Schedule. Such fees shall be payable to
Maxim in cash at the closing or closings of the Financing or Transaction to
which it relates.


4.  Expenses. In addition to payment to Maxim of the compensation set forth in
Section 3 hereof, the Company shall promptly upon request from time to time
reimburse Maxim for all reasonable expenses (including, without limitation, fees
and disbursements of counsel and all travel and other out-of-pocket expenses)
incurred by Maxim in connection with its engagement hereunder. Maxim will
provide the Company an invoice and copies of receipts pursuant to its expenses
and such expenses shall not exceed $2,500 without prior authorization of the
Company; provided that the foregoing limitation and consent shall not apply to
legal fees.


5.  Indemnification. The Company agrees to indemnify Maxim in accordance with
the indemnification and other provisions attached to this Agreement as Exhibit A
(the "Indemnification Provisions"), which provisions are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.


6.  Future Rights. As additional consideration for its services hereunder and as
an inducement to cause Maxim to enter into this Agreement, if at any time during
the term of this Agreement or within twelve (12) months from the effective date
of the termination of this Agreement, the Company proposes to effect a public
offering of its securities on a US exchange, private placement of securities or
other Financing, the Company shall offer to retain Maxim as lead book running
manager of such offering, or as its exclusive agent in connection with such
Financing or other matter, upon such terms as the parties may mutually agree,
such terms to be set forth in a separate engagement letter or other agreement
between the parties. Such offer shall be made in writing in order to be
effective. The Company shall not offer to retain any other investment banking
firm in connection with any such offering orFinancing, on terms more favorable
than those discussed with Maxim without offering to retain Maxim on such more
favorable terms. Maxim shall notify the Company within ten (10) days of its
receipt of the written offer contemplated above as to whether or not it agrees
to accept such retention. If Maxim should decline such retention, the Company
shall have no further obligations to Maxim, except as specifically provided for
herein.


7.  Other Activities. The Company acknowledges that Maxim has been, and may in
the future be, engaged to provide services as an underwriter, placement agent,
finder, advisor and investment banker to other companies in the industry in
which the Company is involved. Subject to the  confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager , officer, employee, agent or representative of Maxim
, to be a member, manager, partner, officer, director, employee, agent or
representative  of, investor in, or to engage in, any other business, whether or
not of a similar nature to the Company 's business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association. Maxim may, but shall not be required to, present
opportunities to the Company.


 
-3-

--------------------------------------------------------------------------------

 
 
8.  Term and Termination; Survival of Provisions. Either Maxim or the Company
may terminate this Agreement at any time upon thirty (30) days' prior written
notice to the other party after the six (6) month anniversary of this Agreement.
In the event of such termination, the Company shall pay and deliver to Maxim:
(i) all compensation earned through the date of such termination ("Termination
Date") pursuant to any provision of Section 3 hereof; (ii) all compensation
which may be earned by Maxim after the Termination Date pursuant to Section 3
hereof; and (iii) and shall reimburse Maxim for all expenses incurred by Maxim
in connection with its services hereunder pursuant to Section 4 hereof . All
such fees and reimbursements due to Maxim pursuant to the immediately preceding
sentence shall be paid to Maxim on or before the Termination Date (in the event
such fees and reimbursements are earned or owed as of the Termination Date) or
upon the closing of a Financing or Transaction or any applicable portion thereof
(in the event such fees are due pursuant to the terms of Section 3 hereof).
Notwithstanding anything expressed or implied herein to the contrary : (i) any
other agreement entered into between Maxim and the Company may only be
terminated in accordance with the terms thereof, notwithstanding an actual or
purported termination of this Agreement, and (ii) the terms and provisions of
Sections 3, 4, 5 (including, but not limited to, the Indemnification Provisions
attached to this Agreement and incorporated herein by reference), 6, 8, 9, 10,
11, 15 and 17 shall survive the termination of this Agreement.


9.  Notices. All notices will be in writing and will be effective when delivered
in person or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:


To the Company:               Billy Meadow
              MV Portfolios,Inc.
              10752 Deerwood Park, Suite 100
              Jacksonville, FL 32256
              Telephone: (904) 586-8673


To Maxim:                             James Siegel, Esq.
                Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
Attention: James Siegel
Telephone: (212) 895-3508
Facsimile: (212) 895-3860


Mr. Clifford Teller
Maxim Group LLC
405 Lexington Avenue
New York, NY10174
Attention: Clifford Teller


10.  Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
enforced, governed by and construed in accordance with the l aws of New York
without regard to principles of conflict of laws. Any controversy between the
parties to this Agreement, or out of shall be resolved by arbitration before the
Financial Industry Regulatory Authority ("FINRA") in New York City. The
following arbitration agreement should be read in conjunction with these
disclosures:


(a)  ARBITRATION IS FINAL AND BINDING ON THE PARTIES ;
(b)  THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO JURY TRIAL;
(c)  PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDING;
(d)  THE ARBITRATORS' AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDING OR LEGAL
REASONING AND ANY PARTY'S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED; AND
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARBITRATION AGREEMENT ANY AND ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE
UNDERSIGNED AND YOU OR  YOUR AGENTS, REPRESENTATIVES, EMPLOYEES , DIRECTORS ,
OFFICERS OR CONTROL PERSONS, ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH
RESPECT TO (a) ANY PROVISIONS OF OR  THE VALIDITY OF THIS AGREEMENT OR ANY
RELATED AGREEMENTS, (b) THE RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
CONTROVERSY ARISING OUT OF YOUR BUSINESS SHALL BE CONDUCTED PURSUANT TO THE CODE
OF ARBITRATION PROCEDURE OF FINRA. ARBITRATION MUST BE COMMENCED BY SERVICE OF A
WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN NOTICE OF INTENTION TO ARBITRATE. IF
YOU ARE A PARTY TO SUCH ARBITRATION, TO THE EXTENT PERMITTED BY THE RULES OF THE
APPLICABLE ARBITRATION TRIBUNAL, THE ARBITRATION SHALL BE CONDUCTED IN NEW YORK,
NEW YORK. THE DECISION AND AWARD OF THE ARBITRA TORS(S) SHALL BE CONCLUSIVE AND
BINDING UPON ALL PARTIES, AND ANY JUDGMENT UPON ANY AWARD RENDERED MAY BE
ENTERED IN A COURT HAVING JURISDICTION THEREOF, AND NEITHER PARTY SHALL OPPOSE
SUCH ENTRY.


11.  Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.


12.  Headings. The section headings in this Agreement have been inserted as a
matter of reference and are not part of this Agreement.


13.  Successors and Assigns. The benefits of this Agreement shall inure to the
parties hereto, their respective successors and assigns and to the indemnified
parties hereunder and their respective successors and assigns, and the
obligations and liabilities assumed in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns.  Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.


14.  No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person or entity not a
party hereto, except those entitled to the benefits of the Indemnification
Provisions. Without limiting the foregoing, the Company acknowledges and agrees
that Maxim is not being engaged as, and shall not be deemed to be, an agent or
fiduciary of the Company's stockholders or creditors or any other person by
virtue of this Agreement or the retention of Maxim hereunder , all of which are
hereby expressly waived.


15.  Waiver. Any waiver or any breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions or of any other term or condition, nor shall any failure to insist
upon strict performance or to enforce any provision hereof on any one occasion
operate as a waiver of such provision or of any other provision hereof or a
waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.


16.  Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be deemed to be original signatures for
all purposes.


17.  Disclaimers. Maxim and the Company further agree that neither Maxim nor any
of its affiliates or any of its/their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act of 1934), employees or agents shall have any liability to
the Company, its security holder s or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the Advisory Services rendered herein , except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Maxim and that are finally and fully
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Maxim.

 
-5-

--------------------------------------------------------------------------------

 

MV Portfolios, Inc.
June 2014


Exhibit A


INDEMNIFICATION PROVISIONS


Capitalized terms used in this Exhibit shall have the meanings ascribed to such
tenns in the Agreement to which this Exhibit is attached.


The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations , penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any  and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, "Losses"), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with, Maxim
's acting for the Company, including , without limitation , any act or omission
by Maxim in connection with its acceptance of or the performance or
non-performance of its obligations under the Agreement between the Company and
Maxim to which these indemnification provisions are attached and form a part
(the "Agreement"), any breach by the Company of any representation, warranty,
covenant or agreement contained in the Agreement (or in any instrument, document
or agreement relating thereto, including any Agency Agreement), or the
enforcement by Maxim of its rights under the Agreement or these indemnification
provisions, except to the extent that any such Losses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder. The
Company also agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement of Maxim by the Company or for any other reason,
except to the extent that any such liability is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party's gross negligence or willful
misconduct.


These Indemnification Provision s shall extend to the following persons
(collectively, the "Indemnified Parties"): Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees , legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.


If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however , that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company 's written consent. The Company shall not, without
the prior written consent of Maxim , settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,


 
-6-

--------------------------------------------------------------------------------

 
 
If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter, together
with a check or wire for $5,000 representing the initial monthly payment in
connection with the Agreement.


Very truly yours,


MAXIM GROUP LLC


By:  /s/ John H. Shaw, III
John H. Shaw, III
Managing Director, Investment Banking


By:  /s/ Clifford Teller
Clifford Teller
Executive Managing Director, & Head of Investment Banking






Agreed to and accepted this 9th day of June, 2014


MV PORTFOLIOS, INC.


/s/ Billy Meadow
Name:  Mr. Billy Meadow
Title:  President


 
-7-

--------------------------------------------------------------------------------

 


MV Portfolios, Inc.
June 2014


Exhibit B


FEE SCHEDULE


Capitalized term s used in this Exhibit shall have the meanings ascribed to such
tem1s in the Agreement to which this Exhibit is attached.


1.  For any Financing, the Company shall:
(i)  pay Maxim a cash fee of eight percent (8.0%) of the amount of capital
raised, invested or committed; and
(ii)  pay Maxim a cash fee for unallocated expenses of one percent(l.0%) of the
amount of capital raised, invested or committed; and
(iii)  deliver a warrant to Maxim (the "Agent Warrant") to purchase shares of
the Company's common stock (the "Common Stock") equal to nine percent (9.0%) of
the number of shares of Common Stock underlying the securities issued in the
Financing. Such Agent Warrant will be issued at each Closing and shall provide,
among other things, that the Agent Warrant shall (i) be exercisable at an
exercise price of 110% to the price of the securities (or the exercise price of
the securities) issued to the investors in the Financing, (ii) expire five (5)
years from the date of issuance, (iii) contain any anti-dilution protection
provided to the investors in the Financing, if any, (iv) include customary
registration rights, including the registration rights provided to the
investors, (v) contain provision s for cashless exercise and (vi) include such
other terms as are normal and customary for warrants of this type.


2.  Transaction Fees:
The Transaction Fees shall be payable to Maxim in cash at the closing or
closings of the Transaction to which it relates and shall be equal to three
percent (3%) of Transaction consideration and defined below.  The amount of
consideration paid in a Transaction shall include, for purposes of calculating
such fee, all forms of consideration paid or received, directly or indirectly,
by the Company and/or its stockholders in such Transaction, including, without
limitation, cash, securities, notes or other evidences of indebtedness,
assumption of liabilities (whether by operation of law or otherwise), or any
combination thereof.  If all or portion of the consideration paid in the
Transaction is other than cash or securities, then the value of such non­cash
consideration shall be the fair market value thereof on the date the Transaction
is consummated as mutually agreed upon in good faith by the Company and
Maxim.  If such non­cash consideration consists of common stock, options,
warrants or rights for which a public trading market existed prior to the
consummation for the Transaction , then the value of such securities shall be
determined based upon the closing or last sales price thereof on the date of the
consummation of the Transaction. If such non-cash consideration consists of
newly-issued, publicly-traded common stock, options, warrants or rights for
which no public trading market existed prior to the consummation of the
Transaction, then the value thereof shall be the average of the closing prices
for the twenty (20) trading days subsequent to the fifth trading day after the
consummation of the Transaction. In such event, the fee payable to Maxim
pursuant to this Section 3 shall be paid on the thirtieth (301h) trading day
subsequent to consummation of the Transaction.  If no public market exists for
the common stock, options, warrants or other rights issued in the Transaction,
then the value thereof shall be as mutually agreed upon in good faith by the
Company and Maxim. If the non-cash consideration paid in the Transaction
consists of preferred stock or debt securities (regardless of whether a public
trading market existed for such preferred stock or debt securities prior to
consummation of the Transaction or exists thereafter), the value thereof shall
be the maximum liquidation value (without regard to accrued dividends) expertise
or reputation of any Indemnified Party or any action or inaction of any
Indemnified Party.


 
-8-

--------------------------------------------------------------------------------

 
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefit s received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only it) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand , and the
Indemnified Party, on the other hand, in connection with the statements, acts or
omissions which resulted in such Losses as well as any relevant equitable
considerations. No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
fraudulent misrepresentation. The relative benefits received (or anticipated to
be received) by the Company and it stockholders, subsidiaries and affiliates
shall be deemed to be equal to the aggregate consideration payable or receivable
by such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees previously received by Maxim pursuant to the Agreement.


Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.